NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

In the Interest of X.R., a child.         )
                                          )
                                          )
M.K.,                                     )
                                          )
               Appellant,                 )
                                          )
v.                                        )    Case No. 2D18-465
                                          )
DEPARTMENT OF CHILDREN and                )
FAMILIES and GUARDIAN AD LITEM            )
PROGRAM,                                  )
                                          )
               Appellees.                 )
                                          )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Lee County; Amy R. Hawthorne, Judge.

Kathryn E. Pugh of Kathryn Pugh Law,
Fort Myers, for Appellant.

Rocco Carbone, III of Law Office
of Rocco J. Carbone, St. Augustine; and
Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and
Laura J. Lee, Sanford, for Appellee
Guardian Ad Litem Program.

Meredith K. Hall of Children's
Legal Services, Bradenton, for Appellee
Department of Children and Families.


PER CURIAM.

               Affirmed.
KELLY, MORRIS, and ATKINSON, JJ., Concur.




                                    -2-